Filed 12/30/13 P. v. Aguilar CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E058704

v.                                                                       (Super.Ct.No. RIF1203593)

PIERRE ANTONIO AGUILAR,                                                  OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Mac R. Fisher, Judge.

Affirmed.

         Jan B. Norman, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Defendant and appellant Pierre Antonio Aguilar was charged in a second amended

information with inflicting corporal injury upon a spouse (Pen. Code1, § 273.5 subd. (a),

count 1), assault with a deadly weapon (§ 245, subd. (a)(1), count 2), and dissuading a

witness from reporting a suspected crime (§ 136.1, subd. (c)(1), count 3). As to counts 1

and 2, the second amended information alleged that defendant personally inflicted great

bodily injury under circumstances involving domestic violence. (§§ 12022.7, subd. (e),

1192.7, subd. (c)(8).) It also alleged that defendant was out on bail on another felony

when he committed the offense in count 3 (§ 12022.1), and that he had served nine prior

prison terms (§ 667.5). Pursuant to a plea agreement, defendant pled guilty to count 1,

admitted that he personally inflicted great bodily injury and he was out on bail at the time

of the offense. He also admitted six prison priors. The court dismissed the remaining

counts and allegations in accordance with the plea agreement. The court sentenced

defendant to the low term of two years on count 1, three years on the great bodily injury

enhancement, two years on the out-on-bail provision, plus six years on the prison priors,

for a total of 13 years in state prison. The court awarded 248 days of presentence custody

credits.

         Defendant filed an amended notice of appeal on May 16, 2013, alleging that the

appeal was based on the sentence or other matters that occurred after the plea. He also

filed a request for certificate of probable cause, which the court denied. We affirm.


         1   All further statutory references will be to the Penal Code, unless otherwise
noted.


                                                2
                            PROCEDURAL BACKGROUND

       Defendant was charged with and admitted that, on or about July 21, 2012, he

inflicted corporal injury upon a spouse, a felony. (§ 273.5, subd. (a).)

                                      DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and no potential arguable issues.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

conducted an independent review of the record and find no arguable issues.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                HOLLENHORST
                                                                                          J.
We concur:


RAMIREZ
                        P. J.


CODRINGTON
                           J.


                                             3